 



JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
July 16, 2007
Cornell Capital Partners, LP
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
-and-
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:    Agreement dated as of January 24, 2007 Among JAG Media Holdings, Inc.
(“JAG Media”), Cornell Capital Partners, L.P. (“Cornell Capital”),
Cryptometrics, Inc., Robert Barra and Michael Vitale, as amended (“Cornell
Agreement”) / Convertible Debentures Nos. CCP-1 and CCP-2 in the original
principal amounts of $1,900,000 and $1,250,000 respectively, each dated May 24,
2006 and Convertible Debenture No. CCP-3 in the original principal amount of
$1,000,000, dated May 30, 2006 with JAG Media, as Obligor and Cornell Capital,
as Holder thereunder (collectively, the “Original Debentures”)

Gentlemen:
This will confirm our understanding that the automatic termination date of
July 16, 2007, set forth in the last sentence of paragraph 1 of the Cornell
Agreement, is hereby changed to August 16, 2007.
Subject to the terms and conditions of the Merger Agreement, JAG Media and
Cryptometrics acknowledge that it is their present intention to consummate the
Merger and, if so, agree that upon the S-4 registration statement originally
filed on March 12, 2007 being declared effective by the SEC they will take all
steps in their control required to consummate the Merger within 30 days of such
effective date and further acknowledge and agree that Cornell Capital is relying
on this statement as a material inducement to agreeing to the extension of the
automatic termination date as set forth herein.
Except as otherwise expressly set forth in this agreement, the Cornell Agreement
and the Transaction Documents shall remain unchanged and in full force and
effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the

 



--------------------------------------------------------------------------------



 



Cornell Capital Partners, LP
July 16, 2007
Page -2-
 
appropriate space below and returning a fully executed and dated copy of this
agreement to the undersigned.

          Sincerely yours,

JAG Media Holdings, Inc.
      By:   /s/ Thomas J. Mazzarisi         Name:   Thomas J. Mazzarisi       
Title:   Chairman & CEO        Date:   July 13, 2007       

AGREED AND ACCEPTED:
Cornell Capital Partners, LP
By: Yorkville Advisors, LLC
Its: General Partner

                By:   /s/ Mark Angelo         Mark Angelo, Portfolio Manager    
    Date: July 13, 2007       

          Cryptometrics, Inc.
      By:   /s/ Robert Barra         Name:   Robert Barra        Title:  
Co-CEO        Date:   July 13, 2007       

The undersigned parties are signing this agreement only with respect to the
obligations in Paragraph 5 of the Cornell Agreement

                /s/ Robert Barra       Robert Barra      Date: July 13, 2007   
   

                /s/ Michael Vitale       Michael Vitale      Date: July 13,
2007       

 